Exhibit 10.29

 

ASSIGNMENT OF CONTRACT

 

This ASSIGNMENT OF CONTRACT (the “Assignment”) is made and entered into this    
day of January, 2006 by INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois
corporation (“Assignor”) and MB SUGAR LAND GILLINGHAM LIMITED PARTNERSHIP, an
Illinois limited partnership (“Assignee”).

 

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Purchaser under that certain Contract of
Sale and Purchase dated as of August 12, 2005, as amended, and entered into by
1410 Gillingham, Ltd., a Texas limited partnership, as Seller and Assignor, as
Purchaser (collectively, the “Agreement”), respect to the sale and purchase of
the property described by the Agreement, located in Sugar Land, Texas.

 

Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity. By acceptance hereof, Assignee accepts
the foregoing Assignment and agrees, from and after the date hereof, to
(i) perform all of the obligations of Purchaser under the Agreement, and
(ii) indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.

 

 

 

ASSIGNOR:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an 
Illinois corporation, 

 

 

 

By:

  /s/ Karen Kautz

 

Name:

  Karen Kautz

 

Title:

  Vice-President

 

 

 

ASSIGNEE:

 

 

 

MB SUGAR LAND GILLINGHAM LIMITED
PARTNERSHIP, an Illinois limited partnership

 

 

 

By:

MB Sugar Land Gillingham GP, L.L.C., a Delaware
limited liability company, its general partner

 

 

 

 

 

 

By:

Minto Builders (Florida), Inc., a Florida
corporation, its sole member

 

 

 

 

 

 

 

By:

  /s/ Derra A. Palmer

 

 

 

Name:

  Derra A. Palmer

 

 

 

Title:

  Assistant Secretary

 

--------------------------------------------------------------------------------